EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in an interview with Karl Klassen on September 25, 2021. The application has been amended as follows.

Claim 35 has been canceled.

Claim 18 has been amended as follows: 
18.	A health monitoring system, comprising: 
a wearable microsensor patch including:
an adhesive substrate, and 
a pod including: 
a power supply, and
an electronics module in electrical communication with the power supply and programmed to automatically perform signal conditioning and analysis of one or more signals generated by at least one sensing element when the adhesive substrate is coupled to a user's skin;
an applicator having a loaded mode for retaining the wearable microsensor patch and a release mode for automatically applying the wearable microsensor patch to the user, the reusable applicator including:
an opening,
:
a plunger, and
a coil spring configured to cause the plunger to move along an axis toward the wearable microsensor patch, wherein the axis is generally perpendicular to the opening and surrounded by the coil spring, and
a trigger mechanism configured to cause the actuator to move the at least one sensing element into the user's skin when the reusable applicator transitions from the loaded mode to the release mode, wherein the applicator is configured to be separated from the wearable microsensor patch after the adhesive substrate is adhered to the user's epidermis and the at least one sensing element that extends into the user's tissue for detecting at least one analyte in interstitial fluid, 
wherein the plunger includes a suction element and a venting channel in communication with the suction element, wherein the venting channel is configured to facilitate release of the wearable microsensor patch from the suction element.

Claim 23 has been amended as follows:
23.	The health monitoring system of claim [[18]]21, wherein when the reusable applicator is positioned against the user's skin, the trigger mechanism is configured to apply the microsensor patch in response to the user pressing on a backside of the reusable applicator.




Claim 26 has been amended as follows:
26.	The health monitoring system of claim [[18]]21, further comprising a base station configured to receive the reusable applicator and to charge a power source of the wearable microsensor patch held within the reusable applicator.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance.
As noted in the previous Office action (mailed 08/16/2021, e.g., pgs. 6-9), the prior art of record teaches and/or suggests a health monitoring system comprising a plunger having a coupling interface configured to hold the wearable microsensor patch and release the wearable microsensor patch from the suction element during and/or after acceleration of the wearable microsensor patch toward the user. The prior art of record (e.g., US 2015/0182725 A1 to Finger) further teaches and/or suggests a suction element as a suitable coupling interface for holding and releasing a wearable patch. While Finger teaches "suction is removed" to facilitate release of the patch, Finger does not teach a venting channel configured to facilitate release of the wearable microsensor patch from the suction element as recited in the present claims. 
US 2016/0038180 A1 to Kube teaches/suggests a health monitoring system comprising a venting channel (120). However, Kube discloses the channel, when utilized for venting, permits skin and/or subcutaneous tissue formerly drawn into cavity 104 by suction may relax into its initial shape by internal elasticity (¶ [0060]). Kube does not teach said venting channel part of a plunger or coupling interface of a plunger, or is configured to facilitate release of a wearable microsensor patch from a suction element during and/or after acceleration of the wearable microsensor patch toward the user. 
Accordingly, the prior art of record does not teach/suggest a health monitoring system comprising, in combination with the remaining recited elements, a plunger with a suction element and a venting channel in communication with the suction element such that the wearable analyte sensor patch is released by the suction element during and/or after the applicator moves of the wearable microsensor patch toward the user. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791